DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 109615015 A:IDS supplied ) in view of Qiu(US 20190036712 A1).

With regards to claim 1, 8, 15 Zhang discloses, A method for blockchain certification of artificial intelligence factsheets, the method comprising: 
receiving, by a computing device, an artificial intelligence model (realize method architecture shown in FIG. 1: firstly collecting Internet of things the original data, the collecting the data standardization, then establishing a machine learning model, then 
generating, by the computing device, an artificial intelligence factsheet based upon logic of the artificial intelligence model (page2 ; realize method architecture shown in FIG. 1: firstly collecting Internet of things the original data, the collecting the data standardization, then establishing a machine learning model, then building block private chain, the data normalized to the block chain, the normalized data block chain in machine learning, the training of the model stored in local. the machine learning trained model through intelligent contract uploaded to the block chain node.; page 3; The invention claims a data pre-processing method learning block chaining with machine based on intelligent contract, the system shown in FIG. 3, IOT data collection system collects the raw data, arranging the data into standardized data set, the data set by machine learning training, training completion of training model stored in the block chaining node, invoking intelligent contract part of the standardized data set for testing obtained data processing result by the model, and finally result in the block chain background display. Note: standardized data set as AI generated factsheet); 
generating, by the computing device, a blockchain link for a blockchain (realize method architecture shown in FIG. 1: firstly collecting Internet of things the original data, the collecting the data standardization, then establishing a machine learning model, then building block private chain, the data normalized to the block chain, the normalized data block chain in machine learning, the training of the model stored in local. the machine learning trained model through intelligent contract uploaded to the block chain node.  ), 
generating, by computing device, a blockchain link for a blockchain, the blockchain link for certifying the factsheet ([0030] After the CA issues the digital certificate and before the digital certificate is chained, the blockchain performs consensus verification on the digital certificate, determines the validity of the digital certificate based on the verification result, and allows/refuses the digital certificate to be chained. Compared with a solution in the existing technology that a centralized CA is used to issue a certificate and directly chain the certificate, the decentralized CA can only issue the certificate and request to write the issued digital certificate into the blockchain in the implementations of the present application. Note: Node chained the certificate after verification from consensus.); 
and transmitting, by the computing device, the blockchain link certifying the factsheet to a plurality of other computing devices ([0030] After the CA issues the digital certificate and before the digital certificate is chained, the blockchain performs consensus verification on the digital certificate, determines the validity of the digital certificate based on the verification result, and allows/refuses the digital certificate to be chained. Compared with a solution in the existing technology that a centralized CA is used to issue a certificate and directly chain the certificate, the decentralized CA can only issue the certificate and request to write the issued digital certificate into the blockchain in the implementations of the present application.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang’s method with teaching of Qiu in order to improve the security of the blockchain (Qiu [0030]).
	

With regards to claim 2, 9, 16 Zhang teaches artificial intelligence resource (FIG 3 and associated text; ), Zhang in view of Qiu teaches, wherein the blockchain link provides an attestation certificate that certifies resources ([0030] After the CA issues the digital certificate and before the digital certificate is chained, the blockchain performs consensus verification on the digital certificate, determines the validity of the digital certificate based on the verification result,). Motivation would be same as stated in claim 1.

With regards to claim 5,12 Zhang teaches artificial intelligence resource (FIG 3 and associated text; ), Zhang in view of Qiu discloses, wherein the certificate of attestation is applied for within a centralized marketplace for artificial intelligence resources or a plurality of distributed marketplaces for artificial intelligence resources ([0030] After the CA issues the digital certificate and before the digital certificate is chained, the blockchain performs consensus verification on the digital certificate, determines the validity of the digital certificate based on the verification result, and allows/refuses the digital certificate to be chained. Compared with a solution in the existing technology that a centralized CA is used to issue a certificate and directly chain the certificate, the decentralized CA can only issue the certificate and request to write the issued digital certificate into the blockchain in the implementations of the present application.). Motivation would be same as stated in claim 1.

With regards to claim 6, 13 Zhang teaches artificial intelligence resource (FIG 3 and associated text; ), Zhang in view of Qiu discloses, wherein the blockchain is employed as a moderator and certifying authority for resource requests for the centralized marketplace (Qiu FIG 1 and associated text; [0030]).

With regards to claim 8, 14 Zhang teaches artificial intelligence resource (FIG 3 and associated text; ), Zhang in view of Qiu discloses, wherein the blockchain is employed for an repository for factsheets in each marketplace for the plurality of distributed marketplaces (Qiu [0030] [0030] After the CA issues the digital certificate and before the digital certificate is chained, the blockchain performs consensus verification on the digital certificate, determines the validity of the digital certificate based on the verification result, and allows/refuses the digital certificate to be chained. Compared with a solution in the existing technology that a centralized CA is used to issue a certificate and directly chain the certificate, the decentralized CA can only issue the certificate and request to write the issued digital certificate into the blockchain in the implementations of the present application).

Allowable Subject Matter
Claims 3-4, 10-11, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498